EXHIBIT 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Amended and Restated Employment Agreement (the “Agreement”), effective the
1st day of May, 2014, by and between Tyson Foods, Inc., a Delaware corporation,
and any of its subsidiaries and affiliates (hereinafter collectively referred to
as “Tyson”), and John Tyson (hereinafter referred to as “you”).
WITNESSETH:
WHEREAS, Tyson is engaged in a very competitive business, where the development
and retention of extensive confidential information, trade secrets and
proprietary information as well as customer relationships and goodwill are
critical to future business success;
WHEREAS, by virtue of your employment with Tyson, you are involved in the
development of, and have access to, Tyson’s confidential information, trade
secrets and proprietary information, and, if such information were to get into
the hands of competitors of Tyson, it could do substantial business harm to
Tyson;
WHEREAS, you will not be provided with or given access to Tyson’s customers and
goodwill or Tyson’s confidential information, trade secrets and proprietary
information unless you execute this Agreement;
WHEREAS, you and Tyson previously entered into an agreement which became
effective November 25, 2012 (the "2012 Agreement"), whereby you provided certain
services to Tyson;
WHEREAS, you and Tyson desire to amend and restate the 2012 Agreement in its
entirety with this Agreement; and
WHEREAS, Tyson has advised you that agreement to the terms of this Agreement,
and specifically the non-compete and non-solicitation sections, is an integral
part of this Agreement, and you acknowledge the importance of the non-compete
and non-solicitation sections, and having reviewed the Agreement as a whole, are
willing to commit to the restrictions set forth herein;
NOW, THEREFORE, Tyson and you hereby mutually agree as follows:

1





--------------------------------------------------------------------------------



1.    Employment.
(a)Consideration. In consideration of the above and other good and valuable
consideration, you are expressly being given employment, continued employment, a
relationship with Tyson, certain monies, benefits, stock awards, training and/or
access to trade secrets and confidential information of Tyson and its customers,
suppliers, vendors or affiliates to which you would not have access but for your
relationship with Tyson in exchange for you agreeing to the terms of this
Agreement.
(b)    Duties. Tyson hereby agrees to employ you and you hereby accept
employment with Tyson as its Chairman of the Board. The duties and services
required to be performed by you shall be consistent with your position, as
assigned by Tyson’s Board of Directors (the “Board”) in its sole discretion from
time to time. You shall report to Tyson’s Board. You agree to devote a
sufficient amount of your working time, attention and energies to the business
of Tyson as is necessary to permit fulfillment of your duties and
responsibilities to Tyson. You may make and manage personal investments for
yourself and your family and investments for entities you represent (provided
such investments in other activities do not violate, in any material respect,
the provisions of Section 6 of this Agreement), be involved in charitable,
civic, educational, and professional activities, and serve on boards of not for
profit and other for profit entities, provided such activities do not materially
and unreasonably interfere with the performance of your duties and obligations
hereunder. You agree that during your employment with Tyson, you will not,
except as expressly permitted by the Governance Committee of the Board, engage
in any (i) competitive outside business activities, (ii) outside business that
provides goods or services to Tyson, or (iii) outside business that buys
products from Tyson. You agree that during your employment with Tyson, you will
devote your reasonable efforts to the good faith performance of your duties and
the advancement of Tyson and shall not engage in any other employment,
profitable activities, or other pursuits which would cause you to disclose or
utilize Confidential Information (as defined in Section 6(a)), or reflect
adversely on Tyson. This obligation shall include, but is not limited to,
obtaining Tyson’s consent prior to either performing tasks for business
associates of Tyson outside of your customary duties for Tyson, giving speeches
or writing articles, blogs, or posts, about Tyson’s business, or improperly
using Tyson’s name in each case in a manner that reflects unfavorably upon
Tyson. You further agree that other than the Tyson Limited Partnership, a
Delaware limited partnership of which you are a general partner or any other use
of your

2





--------------------------------------------------------------------------------



individual name, nickname, initials, identity or related references by you, you
will not use, incorporate, or otherwise create any business entity or
organization or domain name using any name confusingly similar to the name of
“Tyson Foods” or the name of any affiliate of Tyson or any other name under
which any such entities do business, except with the consent of the Board which
consent shall not be unreasonably withheld.
(c)    Term of Employment. Your employment shall be for a period of five (5)
years, commencing on the effective date of the 2012 Agreement (November 25,
2012) and terminating on the fifth anniversary thereof, unless your employment
earlier terminates pursuant to Section 3 or is otherwise extended by mutual
written agreement of you and Tyson (as applicable the “Period of Employment”).
2.    Compensation.
(a)    Compensation and Benefits for Services. You shall receive all regular
compensation for services as described in this Section 2 and the benefits
provided under Section 4 and Section 5 in exchange for signing this Agreement
and for agreeing to abide and be bound by the terms, provisions and restrictions
of Section 6. You understand and acknowledge that you have been properly and
timely informed of the type, amount and terms of such consideration and that you
would not be entitled to such consideration, and that such consideration would
not be paid, if you did not execute and agree to be bound by the provisions of
this Agreement.
(b)    Base Salary. For the services to be performed hereunder during the Period
of Employment, Tyson shall pay you at a base salary of $850,000.00 per annum,
which may be increased by Tyson from time to time. Such base salary shall be
paid in accordance with Tyson’s payroll practice, but in no event less
frequently than monthly.
(c)    Performance Incentive Eligibility. You may receive performance incentive
awards under Tyson’s annual and long-term incentive plans then in effect (if
any), on terms and in amounts as determined by and subject to the discretion of
the Compensation Committee of the Board (the “Compensation Committee”), applying
performance criteria and objectives commensurate with that applicable to other
comparable executive officers of Tyson.

3





--------------------------------------------------------------------------------



(d)    Stock Grants. You may receive stock awards under an equity incentive
compensation plan of Tyson then in effect (if any), on terms and in amounts as
determined by and subject to the discretion of the Compensation Committee,
applying performance criteria and objectives commensurate with that applicable
to other comparable executive officers of Tyson.
(e)    Benefit Plans, Vacation and Reimbursement Programs. You shall be entitled
to participate in any benefit plans, including without limitation any employee
pension and welfare benefit programs, plans and practices, of Tyson as adopted
or amended from time to time on terms and in amounts commensurate with those
provided to other comparable executive officers of Tyson. You shall be entitled
to continued payment of your current, annual benefit under the terms of the
Tyson Foods, Inc. Supplemental Executive Retirement and Life Insurance Premium
Plan (“SERP”) and to further participation in the retirement benefit portion of
the SERP. In the event that your annual benefit payment under the SERP at the
time of payment is less than the benefit level at the effective date of the 2012
Agreement, which was $175,195.70 (representing the total grossed-up benefit
amount), Tyson will provide you an annual benefit equal to the difference. You
will further be entitled to annual paid vacation in accordance with Tyson’s
applicable vacation policy, as in effect from time to time. Tyson will pay or
reimburse you for all reasonable expenses actually incurred or paid by you in
the performance of your services to Tyson, subject to and in accordance with
applicable expense reimbursement and related policies and procedures as in
effect from time to time.
(f)    Review. Your base salary, performance incentive compensation, stock grant
levels, and plan participation will be subject to review annually (or from time
to time at Tyson’s discretion more frequently), when compensation of other
comparable executive officers of Tyson are reviewed for consideration of
adjustments thereof.
(g)    Perquisites. During the Period of Employment, Tyson shall pay to or
reimburse you for or otherwise provide you with the following perquisites:
(i)
Tyson shall make available to you the use of Tyson-owned assets, including
entertainment assets, and the use of Tyson aircraft for up to 275 hours
annually, in a manner consistent with Tyson’s then existing policies; provided
that your personal use of Tyson-owned assets shall not interfere with Tyson’s
business use of such assets. If you do not use all of such aircraft hours in a
given year,


4





--------------------------------------------------------------------------------



you may use those unused hours in future years during the Period of Employment.
As part of such personal use of Tyson aircraft, you may designate such number of
additional passengers on such aircraft as seating permits, and you need not be
one of the passengers;
(ii)
Tyson shall arrange for secure access to Tyson’s computer system from your home
office as necessary for you to perform your duties from time to time, and pay
all reasonable expenses associated therewith;

(iii)
Tyson shall provide you with reasonable access to and use of its security
personnel consistent with past practice. If you request security services when
reasonably warranted for any business activity including without limit travel
(and more particularly, international travel), Tyson shall arrange for or
reimburse you for such reasonable and mutually agreed upon services, up to
$50,000 annually;

(iv)
Tyson shall reimburse you for the annual premium payment on that certain
existing $7,500,000 life insurance policy on your life consistent with past
practice. If during the Period of Employment you choose to replace the existing
policy with a different life insurance policy, Tyson’s obligation to reimburse
you for the annual premium will not exceed the amount paid to you for the last
year under the existing policy. Tyson has no interest in any such policy nor the
proceeds payable under any such policy; and

(v)
Tyson will reimburse you (and gross-up such reimbursements to cover) any and all
income tax liability (including interest and penalties) imposed upon you in
connection with the availability or receipt of the services, perquisites and
benefits set forth in this section 2(g) and for and after taking into account
any reimbursements received by you under this Section 2(g)(v) all in an amount
sufficient so that such services, perquisites, benefits and reimbursements will
be received and provided by you without reduction for taxes (i.e. on an after
tax basis).


5





--------------------------------------------------------------------------------



3.    Termination. Upon any termination of your employment for any reason, you
shall immediately resign or be removed from all positions of employment with
Tyson. If you remain a duly elected member of the Board of Directors, you shall
retain that position until such time as you are properly removed or not
re-elected or otherwise at your sole election resign from such position. The
date upon which your employment terminates and the Period of Employment ends
will be your “Termination Date” for all purposes of this Agreement. Your
employment may be terminated under this Agreement in the following events:
(a)    Death. Your employment hereunder will terminate upon your death.
(b)    Disability.    Your employment hereunder will terminate upon your
“Disability”. For purposes of this Agreement, Disability has the same meaning as
provided in the long-term disability plan or policy maintained or, if
applicable, most recently maintained, by Tyson for its comparable executive
officers. If no long-term disability plan or policy was ever maintained on
behalf of you or, if the determination of Disability relates to an incentive
stock option, Disability means that condition described in Section 22(e)(3) of
the Internal Revenue Code (the “Code”), as amended from time to time. In the
event of a dispute, the determination of Disability will be made by the
Committee (as defined in Tyson’s equity incentive plan) and will be supported by
advice of a physician competent in the area to which such Disability relates.
(c)    Termination by You for Good Reason. Upon the occurrence of a “Good
Reason” event, you may terminate your employment pursuant to this Agreement by
providing a notice of termination for Good Reason to Tyson within no more than
sixty (60) days of the Good Reason event and providing Tyson thirty (30) days
following receipt of such notice to cure the Good Reason event. If Tyson cures
the Good Reason event within such 30 day period, you may not terminate your
employment for Good Reason, but may voluntarily resign pursuant to Section 3(d)
below. If Tyson fails to cure the Good Reason event within such 30 day period,
your termination of employment will be effective under this Section 3(c). For
purposes of the Agreement, you will be treated as having terminated for “Good
Reason” if you terminate employment after of the occurrence of any one or more
of the following: (i) your having been removed from the position of Chairman of
the Board; (ii) your being required to report to anyone other than the entire
Board of Tyson; (iii) a reduction in your base salary or your eligibility for
any bonus or other compensation resulting in a material diminution in your base
salary or eligible bonus or other compensation; (iv) a material change in the
geographic location

6





--------------------------------------------------------------------------------



at which you must perform your primary duties from Springdale, Arkansas; (v) a
material diminution in your duties, authority or responsibilities as described
under this Agreement without your consent; or (vi) a material breach by Tyson of
the material terms of this Agreement.
(d)    Voluntary Termination by You without Good Reason. You may terminate your
employment pursuant to this Agreement at any time by not less than thirty (30)
days prior written notice to Tyson, which notice period may be waived by Tyson.
Upon receipt of such notice, Tyson shall have the right, at its sole discretion,
to accelerate your Termination Date at any time during said notice period.
(e)    Termination for Cause by Tyson. Tyson may, acting through its Board,
terminate your employment hereunder for “Cause” at any time after providing a
notice of termination for Cause to you. For purposes of this Agreement, you
shall be treated as having been terminated for Cause if and only if you are
terminated as a result of the occurrence of one or more of the following events:
(i)
any willful and wrongful conduct or omission by you that injures Tyson;

(ii)
any act by you of intentional misrepresentation or embezzlement,
misappropriation or conversion of assets of Tyson;

(iii)
you are (A) convicted of, (B) confess to, (C) plead no contest to, or (D) become
the subject of proceedings that provide a reasonable basis for Tyson to believe
that you have been engaged in, a felony; or

(iv)
your intentional or willful violation of any restrictive covenant provided for
under Section 6 of this Agreement or any other agreement to which you are a
party.

For purposes of this Agreement an act or failure to act shall be considered
“willful” only if done or omitted to be done without your good faith reasonable
belief that such act or failure to act was in the best interests of Tyson. In no
event shall Tyson’s failure to notify you of the occurrence of any event
constituting Cause, or to terminate you as a result of such event, be construed
as a consent to the occurrence of future events, whether or not similar to the
initial occurrence, or a waiver of Tyson’s right to terminate you for Cause as a
result of any such future event.

7





--------------------------------------------------------------------------------



A termination of your employment by reason of Cause under either subsections
(i), (ii) or (iv) above or under subsection (iii)(D) shall not be deemed to be
for Cause unless each of the following conditions is satisfied:
(x)
Written notice is provided to you not less than 30 days prior to the date of
termination setting forth Tyson’s intention to terminate you for Cause,
including a statement of the intended date of termination and a detailed
description of the specific facts that Tyson believes to constitute Cause;

(y)
You are offered an opportunity to respond to such statement by appearing in
person, together with your legal counsel, before the Board prior to the date of
termination; and

(z)
By the affirmative vote of a majority of all the independent members of the
Board, the Board determines that the specified actions constituted Cause and
your employment should accordingly be terminated for Cause.

By determination of the Board, Tyson may suspend you from your duties with full
pay and benefits hereunder during the period of time in which the Board is
making a determination as to whether to terminate you for Cause.
(f)    Termination by Tyson without Cause. Tyson, acting through its Board, may
terminate your employment hereunder without Cause at any time upon written
notice to you.
4.    Compensation Following Termination of Employment. In the event that your
employment is terminated for a reason set forth in Section 3, the compensation
and benefits described in Section 2 above shall cease, and Tyson shall have no
further obligations under this Agreement except as provided in this Section 4.
(a)    Termination by Tyson for Cause or by You Without Good Reason. In the
event that your employment is terminated by Tyson for Cause or by you without
Good Reason, Tyson shall pay the following amounts to you:
(i)
Any accrued but unpaid base salary for services rendered to the Termination
Date, any accrued but unpaid expenses required to be reimbursed under this
Agreement,


8





--------------------------------------------------------------------------------



and any vacation accrued to the Termination Date (collectively “Accrued
Compensation”); and
(ii)
Any benefits accrued through the Termination Date to which you may be entitled
pursuant to the plans, policies and arrangements, as determined and paid in
accordance with the terms of such plans, policies and arrangements (collectively
“Plan Benefits”).

(b)    Termination Due to Death or Disability. In the event that your employment
is terminated by reason of your death or Disability, Tyson shall pay you, your
estate or your legal representative, as applicable, the following amounts:
(i)
Accrued Compensation;

(ii)
Plan Benefits;

(iii)
Tyson shall provide you, your spouse and eligible dependents with health care
coverage ("Post Termination Health Care Coverage"). Tyson may choose to provide
the Post Termination Health Care Coverage through either of the following
programs: (A) healthcare, hospitalization, medical, long term care, vision,
dental, and other similar insurance coverage or benefits under the Tyson
Healthcare Continuation Plan or any successor or additional plan maintained by
Tyson and at such coverage levels and upon such terms and conditions as shall
otherwise be made available to any of the most senior officers of Tyson
(including, without limitation, the provision of such coverage at a monthly cost
to you that is equal to the monthly premium cost paid by other similarly
situated participants); or (B) a Medicare supplemental policy (including,
without limitation, a pharmaceutical supplement) at no cost to you. In addition,
you, your spouse and eligible dependents will continue to participate in Tyson's
Executive Medical Reimbursement program. The Post Termination Health Care
Coverage will provide you, your spouse and eligible dependents with coverage
that is substantially similar to the healthcare, hospitalization, medical, long
term care, vision, dental and other similar insurance coverage/benefits you,
your spouse and eligible dependents received under this Agreement. This coverage
will be provided until such time as you and your spouse


9





--------------------------------------------------------------------------------



are deceased (and, in the case of your eligible dependents, until their
eligibility has ceased).
(iv)
Upon written notice given to Tyson by you or your legal representative, as
applicable, terminate and redeem all outstanding vested and unexercised options
to purchase any Tyson stock held by you in exchange for a lump sum payment equal
to the aggregate difference between (x) the fair market value of the stock
represented by such options as determined as of the close of Tyson’s business on
the date of the occurrence of the event giving rise to application hereof less
(y) the strike price for such stock under the applicable options (the “Option
Cash Out”); and

(v)
Tyson shall, within thirty (30) days of your death or termination for your
Disability, pay you, your legal representative or your designated beneficiary a
lump sum payment equal to the remaining payments that would have been made to
you under Section 2(b) of this Agreement for the period of time between your
Termination Date and the last day of the then existing term of this Agreement
(had your death or Disability not occurred).

(c)    Termination by Tyson Without Cause or Termination by You for Good Reason.
In the event that your employment is terminated by Tyson without Cause or by you
for Good Reason, Tyson shall pay the following amounts to you:
(i)
Accrued Compensation;

(ii)
Plan Benefits;

(iii)
Post Termination Health Coverage; and

(iv)
Subject to your execution of the Release (as defined below), Tyson will provide
or pay the following:

(A)
A lump sum amount equal to, and on terms equal to, your base salary for the
period of time between your Termination Date and the last day of the


10





--------------------------------------------------------------------------------



then existing term of this Agreement (had your termination of employment not
occurred);
(B)
You will become fully vested in any of your unvested stock options that are
outstanding on the Termination Date and then be eligible to receive the Option
Cash Out;

(C)
You will become vested in a pro rata portion of any of your unvested restricted
stock awards that are outstanding on your Termination Date provided the
applicable performance criteria, if any, are met. Such pro rata portion shall be
equal to the percentage of the total vesting period, measured in days, in which
you remained employed by Tyson and/or its affiliates multiplied by the number of
shares subject to the award. Any award subject to this subsection (C) that is
performance based shall not be paid until such time as it would have otherwise
been paid under the terms of the award and will only be paid if the performance
criteria are met; and

(D)
You will become entitled to a pro rata portion of any performance share awards
that are outstanding on the Termination Date provided the applicable performance
criteria is met. The pro rata portion of your award shall equal the percentage
of the total performance period, measured in days, in which you remained
employed by Tyson multiplied by the percentage of the award that you would have
received had you remained employed for the entire performance period. Any award
subject to this subsection (D) shall not be paid until such time as it would
have otherwise been paid under the terms of the award and will only be paid if
the performance criteria are met.

(d)
Release. For purposes of this Agreement, “Release” means that specific document
which Tyson shall present to you for consideration and execution after your
termination of employment, under which you and Tyson mutually agree to
irrevocably and unconditionally release and forever discharge one another
(including your and Tyson’s respective subsidiaries, affiliates, heirs,
successors, assigns, representatives and related parties) from any and all
claims and causes of


11





--------------------------------------------------------------------------------



action pertaining to your employment relationship with Tyson or the termination
thereof which either you or Tyson at that time had or may have had against the
other (excluding any claim you may have for indemnity under this Agreement or
any by-laws or other governing document of Tyson or any liability insurance
policy maintained by Tyson, any claim you may have under state workers’
compensation or unemployment laws or any claim, right, entitlement or payment
which either you or Tyson is entitled under the terms of this Agreement). The
Release will be provided to you as soon as practical after your Termination
Date, but in any event in sufficient time so that you will have adequate time to
review the Release as provided by applicable law. The Release must be signed
within 45 days of its presentation to you and in all events within sixty (60)
days after your Termination Date. The Release shall not become effective until 7
days after it is executed. Tyson maintains a form of Release, which it may
change from time to time as it deems appropriate. The latest version of the
Release shall be available for your review upon request. Subject to Section 8
below, any payments subject to a Release shall be made not later than three (3)
business days after the date the Release becomes effective.
5.
Acceleration of Stock Grants on Change in Control.

Upon the occurrence of a Change in Control (defined below) the stock awards that
have been granted to you pursuant to award agreements from Tyson under Section
2, or which have otherwise been previously granted to you under an award
agreement from Tyson; and which awards remain outstanding at the time of the
Change in Control, will be treated in accordance with the applicable award
agreements. For purposes of this Agreement, the term “Change in Control” shall
have the same meaning as set forth in Tyson’s equity incentive compensation plan
then in effect; provided, however, that a Change in Control shall not include
any event as a result of which one or more of the following persons or entities
possess or continues to possess, immediately after such event, over fifty
percent (50%) of the combined voting power of Tyson or, if applicable, a
successor entity: (a) Tyson Limited Partnership, or any successor

12





--------------------------------------------------------------------------------



entity; (b) individuals related to the late Donald John Tyson by blood, marriage
or adoption, or the estate of any such individual (including Donald John
Tyson’s); or (c) any entity (including, but not limited to, a partnership,
corporation, trust or limited liability company) in which one or more of the
entities, individuals or estates described in clauses (a) and (b) hereof possess
over fifty percent (50%) of the combined voting power or beneficial interests of
such entity. Notwithstanding the foregoing, this Section 5 shall not affect the
time or form of payment under an applicable award agreement, and all awards
shall be paid at the time, and in the form, provided under the terms of such
award agreement. The Committee (as defined in Tyson’s equity incentive plan)
shall have the sole discretion to interpret the foregoing provisions of this
paragraph.
6.    Restrictive Covenants and Other Restrictions.
(a)    Confidential Information. You acknowledge that during the course of your
employment with Tyson, you will be provided, learn, develop and have access to
Tyson’s trade secrets, confidential information and proprietary materials which
may include, but are not limited to, the following: strategies, methods, books,
records, and documents; technical information concerning products, formulas,
production, distribution, equipment, services, and processes; procurement
procedures and pricing techniques; the names of and other information concerning
customers, suppliers, vendors, investors, and other business affiliates (such as
contact name, service provided, pricing, type and amount of services used,
credit and financial data, and/or other information relating to Tyson’s
relationship with that business affiliate); pricing strategies and price curves;
positions, plans, and strategies for expansion or acquisitions; budgets;
customer lists; research; weather data; financial analysis, returns and reports
and sales data; trading methodologies and terms; evaluations, opinions, and
interpretations of information and data; marketing and merchandising techniques;
prospective customers’ names and marks; grids and maps; electronic databases;
models; specifications; computer programs; internal business records; contracts
benefiting or obligating Tyson; bids or proposals submitted to any third party;
technologies and methods; training methods and training processes;
organizational structure; personnel information, including salaries of
personnel; payment amounts or rates paid to consultants or other service
providers; and other information, whether tangible or intangible, in any form or
medium provided (collectively, “Confidential Information”) which is not
generally available to the public and which has been developed, will be

13





--------------------------------------------------------------------------------



developed or acquired by Tyson at considerable effort and expense. Without
limiting the foregoing, you acknowledge and agree that you will learn, be
provided, develop and have access to certain techniques, methods or applications
implemented or developed by Tyson which are not generally known to the public or
within the community in which Tyson competes, and any and all such information
shall be treated as Confidential Information. Notwithstanding the foregoing,
Confidential Information shall not include any information which is or becomes
either (i) publicly available other than as a result of your violation of this
Agreement or (ii) available to you on a non-confidential basis from a source,
other than Tyson, which source is not reasonably known to you to owe a duty of
confidentiality to Tyson.
During the term of this Agreement or at any time thereafter, unless otherwise
specifically authorized in writing by Tyson, you hereby covenant and agree: (i)
to hold Confidential Information in the strictest confidence; (ii) not to,
directly or indirectly, disclose, divulge or reveal any Confidential Information
to any person or entity other than as authorized by Tyson; (iii) to use such
Confidential Information only within the scope of your employment with Tyson for
the benefit of Tyson; and (iv) to take such protective measures as may be
reasonably necessary to preserve the secrecy and interest of Tyson in the
Confidential Information. You agree to immediately notify Tyson of any
unauthorized disclosure or use of any Confidential Information of which you
become aware. The confidentiality obligations herein shall not prohibit you from
revealing either evidence of criminal wrongdoing to legitimate law enforcement
officials or Confidential Information by order of court or agency of competent
jurisdiction or as otherwise required by law, rule, regulation, public reporting
requirements or other governmental investigation or mandate; however, to the
extent legally permissible you shall promptly inform Tyson of any such
situations and shall take reasonable steps to prevent disclosure of Confidential
Information until Tyson has been informed of such required disclosure and has
had a reasonable opportunity first to seek a protective order. You may also (A)
disclose Confidential Information to your personal attorneys and accountants,
but only as necessary to their provision of professional services to you and (B)
disclose or use the Confidential Information to the extent reasonably necessary
for you to prosecute or enforce your rights or defend yourself against any claim
or allegation related to or dependent upon the Confidential Information so used
or disclosed by you.
(b)    Creative Works. “Creative Works” include, but are not limited to, all
original works of authorship, inventions, discoveries, designs, computer
hardware and software, algorithms, programming, scripts, applets, databases,
database structures, or other proprietary information, business

14





--------------------------------------------------------------------------------



ideas, and related improvements and devices, which are conceived, developed, or
made by you, either alone or with others, in whole or in part, on or off Tyson’s
premises, (i) during your employment with Tyson, (ii) with the use of the time,
materials, or facilities of Tyson, (iii) relating to any product, service, or
activity of Tyson of which you have knowledge, or (iv) suggested by or resulting
from any work performed by you for Tyson. Notwithstanding the foregoing,
Creative Works do not include inventions or other works developed by you
entirely on your own time without using Tyson’s equipment, supplies, facilities,
or trade secret information except for those inventions or works developed
during your Period of Employment that either: (A) relate at the time of
conception or reduction to practice of the invention to Tyson’s business, or
actual or demonstrably anticipated research or development of Tyson; or (B)
result from any work performed by you for Tyson. If you are or become a resident
of any state during your employment that has enacted laws relating to ownership
of works created without use of or reference to Tyson materials, facilities,
and/or intellectual property and do not relate to Tyson’s business, this Section
shall be limited solely to the extent provided by the applicable laws of such
states.
To the extent any rights in the Creative Works are not already owned by Tyson,
you irrevocably assign and transfer to Tyson all proprietary rights, including,
but not limited to, all patent, copyright, trade secret, trademark, and
publicity rights, in the Creative Works and agree that Tyson will be the sole
and exclusive owner of all right, title, and interest in the Creative Works.
Tyson will have the right to use all Creative Works, whether original or
derivative, in any manner whatsoever and in any medium now known or later
developed. You agree not, at any time, to assert any claim, ownership, or other
interest in any of the Creative Works or Confidential Information; provided,
that you make no representation or warranty to Tyson regarding such Creative
Works or Confidential Information or Tyson’s use or exploitation thereof.
Both during and after your employment, you agree to execute any documents
necessary to effectuate the assignment to Tyson of the Creative Works, and will
execute all papers and perform any other lawful acts reasonably requested by
Tyson for the preparation, prosecution, procurement, and maintenance of any
trademark, copyright, and/or patent rights in and for the Creative Works. You
further agree that you will not be entitled to any compensation in addition to
the salary paid to you during the development of the Creative Works. In the
event Tyson is unable for any reason to secure your signature to any document
Tyson reasonably requests you to execute under this Section 6, you hereby
irrevocably designate and appoint Tyson and its authorized officers and agents
as your agents and attorneys-in-fact

15





--------------------------------------------------------------------------------



to act for and in your behalf and instead of you to execute such document with
the same legal force and effect as if executed by you.
(c)    No Restrictions on Employment. You are being employed or continuing to be
employed by Tyson with the understanding that (i) you are free to enter into
employment or continued employment with Tyson, (ii) your employment with Tyson
will not violate any agreement you may have with a third party (e.g., existing
employment, non-compete, intellectual property ownership, and/or non-disclosure
agreements) and (iii) only Tyson is entitled to the benefit of your work
performed for or on behalf of Tyson hereunder. If you have any agreements with a
prior employer, you are required to provide such agreements to Tyson prior to
executing this Agreement. Tyson has no interest in using any other person’s
patents, copyrights, trade secrets, or trademarks in an unlawful manner. You
should be careful not to disclose to Tyson any intellectual property or
confidential information of your prior employers or anyone else or misapply
proprietary rights that Tyson has no right to use.
(d)    Removal and Return of Tyson Property. All written materials, records,
data, and other documents prepared or possessed by you during and in the course
of your employment with Tyson are Tyson’s property. All memoranda, notes,
records, files, correspondence, drawings, manuals, models, specifications,
computer programs, maps, and all other documents, data, or materials of any type
embodying such information, ideas, concepts, improvements, discoveries, and
inventions are Tyson’s property. You agree not to remove any property of Tyson,
including, but not limited to, any Confidential Information or Creative Works,
from Tyson’s premises, except as authorized under Tyson’s policies or with the
prior written approval of Tyson’s General Counsel or Chief Human Resources
Officer. Unless specifically authorized by Tyson in writing, you may not place
Tyson Confidential Information or Creative Works on Removable Media, as defined
below. On Tyson’s request, or the termination of your employment with Tyson for
any reason, you will immediately return to Tyson all Tyson property, including
all Confidential Information and Creative Works and any and all documents and
materials that contain, refer to, or relate in any way to any Confidential
Information, as well as any other property of Tyson in your possession or
control, including all electronic and telephonic equipment, credit cards,
security badges, and passwords. You will permit Tyson to inspect any property
provided by Tyson to you or developed by you as a result of or in connection
with your employment with Tyson when you accept other employment or otherwise
separate from your employment, regardless of where the property is located. For
purposes of this Section, “Removable Media” means portable or removable hard
disks, floppy disks, USB memory

16





--------------------------------------------------------------------------------



drives, zip disks, optical disks, CDs, DVDs, digital film, memory cards (e.g.,
Secure Digital (SD), Memory Sticks (MS), CompactFlash (CF), SmartMedia (SM),
MultiMediaCard (MMC), and xD-Picture Card (xD)), magnetic tape, and all other
removable data storage media.
(e)    Non-Competition. You acknowledge that Tyson performs services throughout
the United States and that your duties and services impact Tyson’s performance
of services throughout the United States. Accordingly, you acknowledge the need
for certain restrictions contained in this Agreement to be without limitation as
to location or geography within the United States. You agree that during your
continuing employment with Tyson, you will not directly or indirectly, on behalf
of yourself or in conjunction with any other person, company or entity, own
(other than less than 5% ownership in a publicly traded company), manage,
operate, or participate in the ownership, management, operation, or control of,
or be employed by or a consultant to any person, company or entity which is in
competition with Tyson, with which entity you would hold a position with
responsibilities similar to any position you held with Tyson during the 24
months preceding your Termination Date or to which entity you would utilize or
disclose confidential methodologies, techniques, customer lists or information
of Tyson. You agree that during your continuing employment with Tyson, you will
not directly or indirectly, on behalf of yourself or any other person, company
or entity, participate in the planning, research or development of any
strategies or methodologies, similar to strategies or methodologies, utilized or
developed by Tyson, excluding general industry knowledge, for which you had
access to, utilized or developed during the 24 months preceding your Termination
Date. You agree that nothing in this Section shall limit your confidentiality
obligations in this Agreement. Further, you understand and agree that during
your continuing employment, while you may gather information and otherwise
undertake to investigate other employment opportunities, you shall not compete,
solicit or take on activities which are in violation of this Agreement. Should
you leave Tyson and accept employment or a consulting position with a competitor
of Tyson, you are required beforehand to inform Tyson of the identity of your
new employer and your responsibilities for the new employer.
(f)    Non-Solicitation. You agree that during your employment with Tyson and
for a period of 24 months thereafter, you will not, nor will you assist any
third party to, directly or indirectly (i) raid, hire, solicit, encourage or
attempt to persuade any employee or independent contractor of Tyson, or any
person who was an employee or independent contractor of Tyson during the 6
months preceding the Termination Date, who possesses or had access to
Confidential Information of Tyson, to leave the

17





--------------------------------------------------------------------------------



employ of or terminate a relationship with Tyson; (ii) interfere with the
performance by any such persons of their duties for Tyson; (iii) communicate
with any such persons for the purposes described in the paragraph above; or (iv)
solicit, encourage or attempt to persuade any customer or vendor of Tyson during
the 6 months preceding your Termination Date to terminate or modify its
relationship with Tyson.
(g)    Non-Disparagement. Each of you and Tyson agrees to not, at any time,
engage in, or permit your or its directors, officers, employees, agents or
representatives to engage in, any form of conduct, or make any statement or
representation, either oral or written, that disparages, impugns or otherwise
impairs the reputation, goodwill or interests of the other, or in the case of
Tyson, any of its officers, directors, shareholders, managing members,
representatives, and/or employees or agents in either the individual or
representative capacities of any of the foregoing individuals (including,
without limitation, the repetition or distribution of derogatory rumors,
allegations, negative reports or comments). In addition, neither you nor Tyson
shall direct, arrange or encourage others to make any such derogatory or
disparaging statements on your or its behalf. Nothing in this Section, however,
shall prevent you or Tyson or its directors, officers, employees, agents or
representatives from providing truthful testimony or information in any
proceeding or in response to any request from any governmental agency, or
judicial, arbitral or self-regulatory forum.
(h)    Effect of Breach. You acknowledge and agree that, in the event of any
breach by you of the terms and conditions of this Agreement, pursuant to the
terms of certain benefit plans and programs, your accrued benefits thereunder
may be discontinued or forfeited, in addition to any other rights and remedies
Tyson may have at law or in equity. You acknowledge that irreparable damage
would result to Tyson if the provisions of Section 6 of this Agreement are not
specifically enforced, and that, in addition to any other legal or equitable
relief available, and notwithstanding any alternative dispute resolution
provisions that have been or may be agreed to between Tyson and you, Tyson shall
be entitled to seek injunctive relief in the event of any failure to comply with
the provisions of Section 6 of this Agreement.
(i)    Clawback Policies. In addition to subsection (h) above, any amounts
payable under this Agreement are subject to any policy, whether in existence as
of the effective date of the 2012 agreement or later adopted, established by
Tyson and adopted by the Compensation Committee that provides for the clawback
or recovery of amounts that were paid to you under circumstances requiring
clawback or recovery as set forth in such policy. Tyson will make any
determinations for clawback or recover in its

18





--------------------------------------------------------------------------------



sole discretion and in accordance with any applicable law or regulation.
Further, notwithstanding any other provisions of this Agreement, if within one
year of the termination of your employment, Tyson becomes aware of facts that
would have allowed Tyson to terminate your employment for Cause (within
the meaning of Section 3), then without regard to any notice and cure periods in
Section 3, to the extent permitted by law:
(i)
Tyson may elect to cancel any and all payments of benefits otherwise due to you,
but not yet paid, under this Agreement or otherwise; and

(ii)
you will refund to Tyson any amounts, plus interest, previously paid by Tyson to
you in excess of your Accrued Compensation and Plan Benefits (within the meaning
of Section 4).

7.    General.
(a)    Enforcement and Severability. You specifically acknowledge and agree that
the purpose of the restrictions contained in Section 6 of this Agreement is to
protect Tyson from unfair competition, including improper use of the
Confidential Information by you, and that the restrictions and covenants
contained herein are reasonable with respect to both scope and duration of
application. Notwithstanding the foregoing, if any court determines that any of
the terms herein are unreasonable, invalid or unenforceable, the court may
interpret, alter, amend or modify any or all of the terms to include as much of
the scope, time period and intent as will render the restrictions enforceable,
and then as modified, enforce the terms. Each covenant and restriction contained
in this Agreement is independent of each other such covenant and restriction,
and if any such covenant or restriction is held for any reason to be invalid,
unenforceable and incapable of corrective modification, then the invalidity or
unenforceability of such covenant or restriction shall not invalidate, affect or
impair in any way the validity and enforceability of any other such covenant or
restriction.
(b)    Notices. All written notices, requests and other communications provided
pursuant to this Agreement shall be deemed to have been duly given, if delivered
in person or by courier, or by facsimile transmission or sent by express,
registered or certified mail, postage prepaid addressed, if to you, at the most
recent address on record in Tyson’s human resources information system, (with a
copy

19





--------------------------------------------------------------------------------





to your legal representative, Joel A. Katz, Esq., Terminus 200, 3333 Piedmont
Road, NE, Suite 2500, Atlanta, Georgia 30305), and if to Tyson, at its
headquarters:
Tyson Foods, Inc.
Attn: Chief Human Resources Officer
2200 Don Tyson Parkway
Springdale, Arkansas 72762-6999
(c)    Modification. This Agreement contains all the terms and conditions agreed
upon by the parties hereto, and no other agreements, oral or otherwise,
regarding the subject matter of this Agreement shall be deemed to exist or bind
either of the parties hereto, except for any agreement or policy specifically
referenced herein. This Agreement cannot be modified except by a writing signed
by both parties.
(d)    Assignment. This Agreement shall be binding upon you, your heirs,
executors and personal representatives and upon Tyson, its successors and
assigns. You acknowledge that the services to be rendered by you are unique and
personal. Except by your will, or by operation of the laws of intestate
succession, you may not assign, transfer or pledge your rights or delegate your
duties or obligations under this Agreement, in whole or in part, without first
obtaining the written consent of the Tyson’s General Counsel or Chief Human
Resources Officer. This Agreement may not be assigned by Tyson without your
consent; provided that Tyson may assign this Agreement to any successor (whether
by merger, purchase or otherwise) to all or substantially all of the stock,
assets or business of Tyson provided that no such permitted assignment by Tyson
shall relieve Tyson from any direct continuing and primary liability or
responsibility owed to you from or in connection with any such assignee’s
breach, default or violation of this Agreement.
(e)    Applicable Law. You acknowledge that this Agreement is performable at
various locations throughout the United States and specifically performable
wholly or partly within the State of Arkansas and consent to the validity,
interpretation, performance and enforcement of this Agreement being governed by
the internal laws of said State of Arkansas, without giving effect to the
conflicts of laws provisions thereof.

20





--------------------------------------------------------------------------------





(f)    Jurisdiction and Venue of Disputes. The courts of Washington County,
Arkansas shall have exclusive jurisdiction and be the venue of all disputes
between Tyson and you, whether such disputes arise from this Agreement or
otherwise. In addition, you expressly waive any right that you may have to sue
or be sued in the county of your residence and consent to venue in Washington
County, Arkansas.
(g)    Funding. All payments provided under this Agreement, other than payments
made pursuant to a plan which provides otherwise, shall be paid from the general
funds of Tyson, and no special or separate fund shall be established, and no
other segregation of assets made, to assure payment. You shall have no right,
title or interest whatever in or to any investments which Tyson may make to aid
Tyson in meeting its obligations hereunder. To the extent that any person
acquires a right to receive payments from Tyson hereunder, such right shall be
no greater than the right of an unsecured creditor of Tyson.
(h)    Indemnification. In addition to all other rights of indemnification to
which you are entitled under any constituent or governing documents of Tyson or
any policy of insurance maintained by Tyson for the benefit of its shareholders,
officer, directors, employees, agents, contractors or other representatives, you
will continue to be indemnified by Tyson pursuant to each of (i) that certain
Indemnity Agreement between you and Tyson dated May 9,1997 and (ii) that certain
Indemnity Agreement between you and Tyson dated September 28, 2007. You will
additionally receive all rights of indemnification and related benefits
consistent with and on terms no less favorable than those extended by Tyson to
any other former, then current, or future officer, director or fiduciary of
Tyson including without limit, coverage under any errors and omissions,
directors and officer or other liability insurance coverage maintained by Tyson.
(i)    Enforcement. If either you or Tyson violates any of the terms of this
Agreement, such violating party will indemnify the other for the expenses,
including but not limited to reasonable attorneys’ fees, incurred by the other
in enforcing this Agreement.

21





--------------------------------------------------------------------------------



8.    Special Tax Considerations.
(a)    Tax Withholding. Tyson shall provide for the withholding of any taxes
required to be withheld by federal, state and local law with respect to any
payments in cash and/or other property made by or on behalf of Tyson to or for
your benefit under this Agreement or otherwise.
(b)    Excise Tax.    Notwithstanding the foregoing, if the total payments to be
paid to you under this Agreement, along with any other payments to you by Tyson,
would result in you being subject to the excise tax imposed by Section 4999 of
the Code (commonly referred to as the “Golden Parachute Tax”), Tyson shall
reduce the aggregate payments to the largest amount which can be paid to you
without triggering the excise tax, but only if and to the extent that such
reduction would result in you retaining larger aggregate after-tax payments. The
determination of the excise tax and the aggregate after-tax payments to be
received by you will be made by Tyson. If payments are to be reduced, the
payments made latest in time will be reduced first and if payments are to be
made at the same time, non-cash payments will be reduced before cash payments.
(c)    Separation from Service. In the event that the termination of your
employment does not constitute a “separation from service” as defined in Code
Section 409A, including all regulations and other guidance issued pursuant
thereto, your rights to the payments and benefits described in Section 4 will
vest upon the Termination Date, but no payment to you that is subject to Code
Section 409A will be paid until you incur a separation from service (or until
six (6) months after such date if you are a “specified employee” pursuant to
subsection (d) of this Section), and any amounts that would otherwise have been
paid before such date will be paid instead as soon as practicable after such
date.
(d)    Six-Month Delay in Payment. Notwithstanding anything to the contrary in
this Agreement, if you are a “specified employee” as defined and applied in Code
Section 409A as of your Termination Date, then, to the extent any payment under
this Agreement or any Tyson plan or policy constitutes deferred compensation
(after taking into account any applicable exemptions from Code Section 409A,
including those specified in subsection (f) of this Section) and to the extent
required by Code Section 409A, no payments due under this Agreement or any Tyson
plan or policy may be made until the earlier of: (i) the first (1st) day
following the sixth (6th) month anniversary of your Termination Date and (ii)
your date of death; provided, however, that any payments delayed during the six
(6) month period

22





--------------------------------------------------------------------------------



will be paid in the aggregate as soon as reasonably practicable following the
six (6) month anniversary of your Termination Date.
(e)    Expense Reimbursement. In no event will an expense be reimbursed after
December 31 of the calendar year following the calendar year in which the
expense was incurred. You are not permitted to receive a payment or other
benefit in lieu of reimbursement under Section 2(e).
(f)    Application of Exemptions. For purposes of Code Section 409A, each
“payment” (as defined by Code Section 409A) made under this Agreement will be
considered a “separate payment.” In addition, for purposes of Code Section 409A,
each such payment will be deemed exempt
from Code Section 409A to the fullest extent possible under (i) the “short-term
deferral” exemption of Treasury Regulation § 1.409A-1(b)(4), and (ii) with
respect to any additional amounts paid no later than the second (2nd) calendar
year following the calendar year containing your Termination Date, the
“involuntary separation” pay exemption of Treasury Regulation §
1.409A-1(b)(9)(iii), which are hereby incorporated by reference.
(g)    Effect of Release. Any amounts that are not exempt from Code Section 409A
under paragraph (f) above, and which are paid subject to your execution of a
Release that provides for a consideration period and revocation period that
crosses two calendar years, shall be paid on the first payroll date in the
second calendar year that occurs on or after the expiration of the revocation
period, regardless of the date the Release is signed.
(h)    Interpretation and Administration of Agreement. To the maximum extent
permitted by law, this Agreement will be interpreted and administered in such a
manner that the payments to you are either exempt from, or comply with, the
requirements of Code Section 409A.
SIGNATURE PAGE TO FOLLOW

23





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.
YOU ACKNOWLEDGE THAT YOU HAVE COMPLETELY READ THE ABOVE, HAVE BEEN ADVISED TO
CONSIDER THIS AGREEMENT CAREFULLY, AND HAVE BEEN FURTHER ADVISED TO REVIEW IT
WITH LEGAL COUNSEL OF YOUR CHOOSING BEFORE SIGNING. YOU FURTHER ACKNOWLEDGE THAT
YOU ARE SIGNING THIS AGREEMENT VOLUNTARILY, AND WITHOUT DURESS, COERCION, OR
UNDUE INFLUENCE AND THEREBY AGREE TO ALL OF THE TERMS AND CONDITIONS CONTAINED
HEREIN.


/s/ John Tyson    
JOHN TYSON


5/1/14    
(Date)




TYSON FOODS, INC.


By /s/ Brad Sauer    
 

Title Chairman of the Compensation and Leadership Development Committee    





24



